Exhibit 10.18
 
 
SUBORDINATION AGREEMENT
among
DVB BANK NV,
as Agent for the Senior Lenders,
DVB BANK NV,
as Agent for the Junior Lenders,
and
RIGDON MARINE CORPORATION,
as Borrower
 
 
July 1, 2008

 



--------------------------------------------------------------------------------



 



SUBORDINATION AGREEMENT
          THIS SUBORDINATION AGREEMENT dated as of July 1, 2008 among (1) DVB
BANK NV (the “Senior Agent”), as agent and security trustee for and on behalf of
the lenders (the “Senior Lenders”) party to that certain Senior Loan Agreement
(as defined below) among the Senior Agent, the Senior Lenders and the Borrower
(as defined below), (2) DVB BANK NV (the “Subordinated Agent”), as agent and
security trustee for and on behalf of the lenders (the “Subordinated Lenders”)
party to the Subordinated Loan Agreement (as defined below) among the
Subordinated Agent, the Subordinated Lenders and the Borrower, (3) the
Subordinated Lenders and (4) RIGDON MARINE CORPORATION, a Delaware corporation,
as borrower (the “Borrower”).
WITNESSETH
WHEREAS:
          (A) Pursuant to a loan agreement dated as of December 28, 2005 (as the
same may be amended, modified or supplemented from time to time, the “Senior
Loan Agreement”), by and among the Borrower, as borrower, the Senior Lenders, as
lenders, and the Senior Agent, as agent and security trustee for the Senior
Lenders, the Senior Lenders provided to the Borrower a secured loan facility in
the amount of up to the lesser of Two Hundred Twenty Four Million United States
Dollars (US $224,000,000) or Seventy Percent (70%) of the Fair Market Value of
the Vessels (as such terms are defined in the Senior Loan Agreement), to be made
available in three tranches on the terms and subject to the conditions of the
Senior Loan Agreement.
          (B) Pursuant to a loan agreement dated as of December 28, 2005 (the
“Original Subordinated Loan Agreement”), by and among the Borrower, as borrower,
and Bourbon Capital USA, Inc. (the “Original Subordinated Lender”), as lender,
the Original Subordinated Lender provided to the Borrower a secured loan
facility in the amount of Ninety Million United States Dollars (US $90,000,000)
on the terms and subject to the conditions of the Subordinated Loan Agreement.
          (C) Pursuant to an assignment, assumption, amendment and restatement
of loan agreement dated as of July 1, 2008 (the “Subordinated Loan Agreement”),
by and among, the Original Subordinated Lender, as assignor, the Borrower, as
borrower, the Subordinated Lenders, as lenders, and the Subordinated Agent as
agent and security trustee for the Senior Lenders, the Subordinated Lenders
agreed to assume the rights and obligations of the Original Subordinated Lender
under the Original Subordinated Loan Agreement, the Subordinated Lenders have
agreed to provide to the Borrower a secured loan facility in the amount of
Eighty-Five Million United States Dollars (US $85,000,000) and have each
appointed the Subordinated Agent and security trustee on its respective behalf.
          (D) The Borrower is the sole owner of each of the vessels set forth on
Section A of Schedule 1 hereto (the “Pre-existing Vessels”).

2



--------------------------------------------------------------------------------



 



          (E) As security for its obligations under the Senior Loan Agreement,
the Borrower has granted, inter alia, a first preferred mortgage over each of
the Pre-existing Vessels in favor of the Senior Agent, together with a first
priority Assignment of Earnings each of the Pre-existing Vessels and a first
priority Assignment of Insurances for each of the Pre-existing Vessels. In
addition, the Borrower has executed and delivered or has agreed to execute and
deliver, inter alia, first preferred mortgages, first priority assignments and
first priority assignments of insurances in respect of that vessel identified on
Section B of Schedule 1 hereto (the “GPA 654 Vessel”) to be delivered to the
Borrower (all of such mortgages and assignments being herein collectively
referred to as the “Senior Security Documents”).
          (F) As security for its obligations under the Original Subordinated
Loan Agreement, the Borrower has executed a second preferred fleet mortgage in
respect of the Pre-existing Vessels in favor of the Original Subordinated Lender
(the “Original Subordinated Mortgage”);
          (G) Pursuant to an Assignment of Second Preferred Fleet Mortgage with
respect to the Original Subordinated Mortgage the Original Subordinated Lender
assigned its rights under the Original Subordinated Mortgage to the Subordinated
Agent;
          (H) Pursuant to an Amendment to Second Preferred Fleet Mortgage with
respect to the Original Subordinated Mortgage the Borrower and the Subordinated
Agent agreed to amend the terms of the Original Subordinated Mortgage to, inter
alia, attach the terms of the Subordinated Loan Agreement (the Original
Subordinated Mortgage as so assigned and amended is hereinafter referred to as
the “Subordinated Mortgage”);
          (I) Pursuant to the Subordinated Loan Agreement, the Borrower has
agreed to execute a supplement to the Subordinated Mortgage in respect of the
GPA 654 Vessel
          (J) The Senior Loan Agreement and the Senior Security Documents
prohibit the Borrower from granting or permitting any security interests in or
liens over their property (except as contemplated by the Senior Security
Documents). Pursuant to this Agreement and on the terms and conditions set forth
herein the Senior Lenders consent to the execution of the Subordinated Loan
Agreement and the assignment of the Subordinated Mortgages to the Subordinated
Lenders to be held on their behalf by the Subordinated Agent as security
trustee.
AGREEMENTS
          NOW, THEREFORE, for good and valuable consideration, receipt of which
is hereby acknowledged, the parties hereto agree as follows:
          1. Definitions.
               1.1. Specific Terms. For purposes of this Agreement, the
following terms shall have the following meanings:

3



--------------------------------------------------------------------------------



 



               “Agreements” shall mean, collectively, the Senior Loan Agreement
and the Subordinated Loan Agreement.
               “Creditors” shall mean, collectively, the Senior Agent, the
Senior Lenders, the Subordinated Agent and the Subordinated Lenders, and their
respective successors and assigns.
               “Distribution” shall mean any payment by the Borrower, whether in
cash, in kind, securities or any other property.
               “Event” shall have the meaning set forth in Section 2.2(d)
hereof.
               “Borrower” shall have the meaning set forth in the introductory
paragraph of this Agreement.
               “Insurances” means each of the policies and contracts of
insurance over each of the Pre-existing Vessels.
               “Original Subordinated Lender” shall have the meaning set forth
in the recitals hereto.
               “Person” shall mean an individual, a partnership, a corporation
(including a business trust), a joint stock company, a trust, a limited
liability corporation, a limited liability partnership, an unincorporated
association, a joint venture or other entity, or a government or any agency,
instrumentality or political subdivision thereof.
               “Senior Indebtedness” shall mean all obligations of any kind owed
by the Borrower to the Senior Lenders and the Senior Agent from time to time
under or pursuant to the Senior Loan Agreement or any note or guaranty issued
thereunder including, without limitation, all principal of and interest on any
advance made thereunder (including all interest accruing after commencement of
any case, proceeding or other action relating to the bankruptcy, insolvency or
reorganization of the Borrower), charges, expenses, fees and other sums
chargeable to the Borrower by the Senior Lenders or the Senior Agent, and
reimbursement, indemnity or other obligations payable to the Senior Lenders and
the Senior Agent. Senior Indebtedness shall continue to constitute Senior
Indebtedness, notwithstanding the fact that such Senior Indebtedness or any
claim for such Senior Indebtedness is subordinated, avoided or disallowed under
the federal Bankruptcy Code or other applicable law. Senior Indebtedness shall
also include any indebtedness of the Borrower incurred in connection with an
extension, modification, amendment or refinancing of the Senior Loan Agreement.
               “Senior Lender(s)” shall have the meaning set forth in the
introductory paragraph of this Agreement.

4



--------------------------------------------------------------------------------



 



               “Senior Loan Agreement” shall have the meaning set forth in the
recitals hereto.
               “Senior Security Documents “ shall have the meaning set forth in
the recitals hereto.
               “Subordinated Indebtedness” shall mean all obligations of any
kind owed by the Borrower to the Subordinated Lenders and the Subordinated Agent
from time to time under or pursuant to the Subordinated Loan Agreement or any
note or guaranty issued thereunder including, without limitation, all principal
of and interest on any advance made thereunder, charges, expenses, fees and
other sums chargeable to the Borrower by the Subordinated Lenders or the
Subordinated Agent, and reimbursement, indemnity or other obligations payable to
the Subordinated Lenders and the Subordinated Agent.
               “Subordinated Lender(s)” shall have the meaning set forth in the
introductory paragraph of this Agreement and any other Person(s) at any time or
in any manner acquiring any right or interest in any of the Subordinated
Indebtedness.
               “Subordinated Loan Agreement” shall have the meaning set forth in
the recitals hereto.
               “Subordinated Security Documents” shall mean each of the
Subordinated Mortgages.
               1.2. Other Terms. Capitalized terms not otherwise defined herein
shall have the meanings given to them in the Senior Loan Agreement.
               1.3. Certain Matters of Construction. The terms “herein”,
“hereof” and “hereunder” and other words of similar import refer to this
Agreement as a whole and not to any particular section, paragraph or
subdivision. Any pronoun used shall be deemed to cover all genders. Wherever
appropriate in the context, terms used herein in the singular also include the
plural and vice versa. All references to statutes and related regulations shall
include any amendments of same and any successor statutes and regulations. All
references to any instruments or agreements, including, without limitation,
references to any of the Senior Loan Agreement or the Subordinated Loan
Agreement shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof in accordance with the provisions of this
Agreement.
          1A. Consent to Assignment. Pursuant to this Agreement and on the terms
and conditions set forth herein the Senior Lenders consent to the execution of
the Subordinated Loan Agreement and the assignment of the Subordinated Mortgage
to the Subordinated Lenders to be held on their behalf by the Subordinated Agent
as security trustee.
          2. Covenants. The Borrower, the Subordinated Agent and each
Subordinated Lender hereby covenant that until the Senior Indebtedness shall
have been paid in full and

5



--------------------------------------------------------------------------------



 



satisfied in cash and the Senior Loan Agreement shall have been terminated, all
in accordance with the terms of the Senior Loan Agreement, each will comply with
such of the following provisions as are applicable to it:
               2.1. Transfers. Each Subordinated Lender covenants that, without
prejudice to clause 4(a), any transferee from it of any Subordinated
Indebtedness shall, prior to acquiring such interest, execute and deliver a
counterpart of this Subordination Agreement to each other party hereto.
               2.2. Subordination Provisions. Notwithstanding any other
provision of the Subordinated Indebtedness to the contrary, any Distribution
with respect to the Subordinated Indebtedness is and shall be expressly junior
and subordinated in right of payment to all amounts due and owing upon all
Senior Indebtedness outstanding from time to time to the extent and on the terms
and conditions set forth herein. Notwithstanding anything herein to the
contrary, this Agreement shall in no way impair or otherwise affect the
obligation of Borrower to make payments of any nature pursuant to the terms of
the Subordinated Loan Agreement.
          (a) Payments. The Borrower shall make no Distribution on the
Subordinated Indebtedness other than interest payments thereon until such time
as the Senior Indebtedness shall have been paid in full in cash and the Senior
Loan Agreement shall have been irrevocably terminated. In addition, the Borrower
shall make no Distribution (including interest on the Subordinated Indebtedness)
upon the occurrence of an Event of Default under the Senior Loan Agreement.
          (b) Insurances and Power of Attorney. The Borrower hereby agrees to
cause both the Senior Agent and the Subordinated Agent to be named additional
insured under all of the Insurances for the Pre-existing Vessels, provided,
however, that the Subordinated Agent’s interest therein will be subordinated to
the interest of the Senior Agent. The Subordinated Lenders hereby irrevocably
appoint and constitute the Senior Agent as the Subordinated Lenders’ true and
lawful attorney-in-fact with full power (in the name of the Subordinated Lenders
or otherwise) to ask, require, demand, receive, compound and give acquittance
for any and all moneys and claims for moneys assigned by the Insurances, to
endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the Senior
Agent may deem to be necessary or advisable and otherwise to do any and all
things which the Subordinated Lenders themselves could do in relation to the
property hereby assigned including but not limited to filing any and all Uniform
Commercial Code financing statements or renewals thereof in connection with the
Insurances which the Senior Agent may deem to be necessary or advisable in order
to perfect or maintain the security interest granted hereby. The Subordinated
Agent hereby agrees that until such time as the Senior Lenders are repaid in
full that it will not exercise any of the rights or powers it may possess as a
result of its being named additional insured.
          (c) Limitation on Acceleration. Neither the Subordinated Agent nor any
Subordinated Lender shall be entitled to exercise any remedies or commence any
action or

6



--------------------------------------------------------------------------------



 



proceeding with respect to the Subordinated Security Documents to recover any
amounts due or to become due in connection with the Subordinated Loan Agreement
unless:

  (i)   the Senior Indebtedness shall have been paid in full in cash and the
Senior Loan Agreement shall have been irrevocably terminated; or     (ii)   the
Senior Lenders shall have given their prior written consent thereto (which
consent the Senior Lenders shall be entitled to withhold without giving any
reason or explanation);

and provided, that any action taken by the Subordinated Agent or Subordinated
Lenders under (ii) above shall be so as not to prejudice, interfere with or
adversely affect the prior rights and interests of the Senior Lenders; provided,
further, that notwithstanding the foregoing, nothing in this section shall
preclude the right of the Subordinated Agent or the Subordinated Lenders to join
or intervene in or otherwise support any proceedings arising from or relating to
the arrest or detention of any Pre-existing Vessel or the GPA 654 Vessel (each a
“Vessel”) (whether by action of the Senior Lenders or any other Person) with a
view to substantiating, preserving or protecting its interests in the Vessel or
the Subordinated Security Documents in which case prompt notice thereof shall be
given by the Subordinated Lenders to the Senior Lenders, and provided further
that if such actions by the Senior Lenders or third parties are discontinued,
the Subordinated Lenders will, at the first request of the Senior Lenders,
discontinue the actions taken by it.
          (d) Prior Payment of Senior Indebtedness in Bankruptcy, etc. In the
event of any insolvency or bankruptcy proceedings relative to the Borrower or
its property, or any receivership, liquidation, reorganization or other similar
proceedings in connection therewith, or, in the event of any proceedings for
voluntary liquidation, dissolution or winding-up of the Borrower or distribution
or marshalling of its assets or any composition with creditors of the Borrower,
whether or not involving insolvency or bankruptcy, or the appointment of a
receiver, intervenor or conservator of, or trustee, custodian or similar officer
for the Borrower or any substantial part of its property (each individually or
collectively, an “Event”), then all Senior Indebtedness shall be paid in full
and satisfied in cash and the Senior Loan Agreement terminated before any
Distribution shall be made on account of any Subordinated Indebtedness. Any such
Distribution which would, but for the provisions hereof, be payable or
deliverable in respect of the Subordinated Indebtedness, shall be paid or
delivered directly to the Senior Agent for the benefit of the Senior Lenders
until amounts owing upon Senior Indebtedness shall have been paid in full in
cash and the Senior Loan Agreement has been irrevocably terminated.
          (e) Acceleration. In the event all Senior Indebtedness becomes due and
payable, whether by acceleration, maturity or otherwise, no Distribution shall
thereafter be made on account of the Subordinated Indebtedness until all Senior
Indebtedness shall be paid in full in cash and the Senior Loan Agreement is
terminated.
          (f) Payments Held in Trust. Should any Distribution or the proceeds
thereof, in respect of the Subordinated Indebtedness, be collected or received
by the Subordinated Agent or any Subordinated Lender or any Affiliate (as such
term is defined in Rule 405 of Regulation C

7



--------------------------------------------------------------------------------



 



adopted by the Securities and Exchange Commission pursuant to the Securities Act
of 1933) of the Subordinated Agent or any Subordinated Lender at a time when the
Subordinated Lenders are not permitted to receive any such Distribution or
proceeds thereof, then the Subordinated Agent and/or such Subordinated Lender(s)
will forthwith deliver, or cause to be delivered, the same to the Senior Agent
in precisely the form held by the Subordinated Agent or such Subordinated
Lender(s) (except for any necessary endorsement) and until so delivered, the
same shall be held in trust by the Subordinated Agent and/or the Subordinated
Lender(s), or any such Affiliate, as the property of the Senior Agent and the
Senior Lenders and shall not be commingled with other property of the
Subordinated Agent or any such Subordinated Lender or Affiliate.
          (g) Scope of Subordination. The provisions of this Agreement are
solely to define the relative rights of the Subordinated Agent and Subordinated
Lenders on the one hand and the Senior Agent and the Senior Lenders on the other
hand. Nothing in this Agreement shall impair, as between the Borrower and the
Subordinated Agent and or Subordinated Lenders the unconditional and absolute
obligation of the Borrower to punctually pay the principal, interest and any
other amounts and obligations owing under the Subordinated Loan Agreement in
accordance with the terms thereof, subject to the rights of the Senior Agent and
the Senior Lenders under this Agreement.
          (h) Subordinated Lenders’ Right to Purchase Senior Debt. The Senior
Lender hereby agrees that in the event that an Event of Default has occurred
under the Senior Loan Agreement, the Senior Lender has accelerated the
indebtedness thereunder and is taking steps to enforce its rights under the
Senior Security Documents, the Subordinated Lenders, any of them, may purchase
the Senior Lender’s interest in such documents by indefeasibly paying to the
Senior Lenders all amounts due or to become due to the Senior Lenders thereunder
including, without limitation, the outstanding principal amount of the Senior
Loan, accrued interest to the date of such payment, break funding costs, costs
associated with the unwind of any Interest Rate Agreement (as defined in the
Senior Loan Agreement) and any and all expenses due thereunder or in connection
therewith.
          3. Miscellaneous.
               3.1. Survival of Rights. The right of Senior Agent or any Senior
Lender to enforce the provisions of this Agreement shall not be prejudiced or
impaired by any act or omitted act of the Borrower, the Senior Agent or any
Senior Lender including forbearance, waiver, consent, compromise, amendment,
extension, renewal, or taking or release of security in respect of any Senior
Indebtedness or noncompliance by the Borrower with such provisions, regardless
of the actual or imputed knowledge of the Senior Agent or such Senior Lender.
               3.2. Receipt of Agreements. The Subordinated Agent hereby
acknowledges that it has delivered to the Senior Agent a correct and complete
copy of the Subordinated Loan Agreement and Subordinated Security Documents as
in effect on the date hereof. The Senior Agent hereby acknowledges that it has
delivered to the Subordinated Agent a correct and complete copy of the Senior
Loan Agreement as in effect on the date hereof.

8



--------------------------------------------------------------------------------



 



               3.3. Notice of Default and Certain Events. The Senior Agent and
the Senior Lenders and the Subordinated Agent and Subordinated Lender shall
undertake in good faith to notify the others of the occurrence of any of the
following as applicable:
                    (a) the obtaining of actual knowledge of the occurrence of
any default under the Subordinated Loan Agreement;
                    (b) the acceleration of any Senior Indebtedness by the
Senior Agent and the Senior Lenders or of any Subordinated Indebtedness by the
Subordinated Agent and the Subordinated Lenders;
                    (c) the granting by the Senior Agent and the Senior Lenders
of any waiver of any Event of Default under the Senior Loan Agreement or the
granting by the Subordinated Agent and Subordinated Lenders of any waiver of any
“default” or “event of default” under the Subordinated Loan Agreement; or
                    (d) the payment in full by the Borrower (whether as a result
of refinancing or otherwise) of all Senior Indebtedness.
               The failure of any party to give such notice shall not affect the
subordination of the Subordinated Indebtedness as provided in this Subordination
Agreement.
               3.4. Notices. Any notice or other communication required or
permitted pursuant to this Subordination Agreement shall be deemed given
(a) when personally delivered to any officer of the party to whom it is
addressed, (b) on the earlier of actual receipt thereof or three (3) days
following posting thereof by certified or registered mail, postage prepaid, or
(c) upon actual receipt thereof when sent by a recognized overnight delivery
service or (d) upon actual receipt thereof when sent by facsimile to the number
set forth below with telephone communication confirming receipt and subsequently
confirmed by registered, certified or overnight mail to the address set forth
below, in each case addressed to each party at its address set forth below or at
such other address as has been furnished in writing by a party to the other by
like notice:
If to the Senior Agent and the
Senior Lenders:
DVB Bank NV
Parklaan 2
3016 BB Rotterdam
The Netherlands
Attention:
Facsimile: +31 10 436 2957
If to the Subordinated Agent and the
Subordinated Lenders Lender:

9



--------------------------------------------------------------------------------



 



DVB Bank NV
Parklaan 2
3016 BB Rotterdam
The Netherlands
Attention:
Facsimile: +31 10 436 2957
If to the Borrower:
Rigdon Marine Corporation
10111 Richmond Ave, Suite 340
Houston, Texas 77042
United States of America
Facsimile No.: (713) 963 0541
Attention: Quintin V. Kneen
               3.5 Binding Effect; Other. This Subordination Agreement shall be
a continuing agreement, shall be binding upon and shall inure to the benefit of
the parties hereto from time to time and their respective successors and
assigns, shall be irrevocable and shall remain in full force and effect until
the Senior Indebtedness shall have been satisfied or paid in full in cash and
the Senior Loan Agreement shall have terminated, but shall continue to be
effective, or be reinstated, as the case may be, if at any time payment, or any
part thereof, of any amount paid by or on behalf of the Borrower with regard to
the Senior Indebtedness is rescinded or must otherwise be restored or returned
upon or as a result of the occurrence of an Event, or otherwise, all as though
such payments had not been made. If any payment to the Subordinated Agent or the
Subordinated Lenders is turned over to the Senior Agent and/or the Senior
Lenders pursuant to the provisions of this Subordination Agreement and such
payment is returned upon or as a result of the occurrence of an Event, the
Senior Agent shall reverse the application of such payments to the Senior
Indebtedness and return such payment (without interest) to the Subordinated
Lender. No action which the Senior Agent, any Senior Lender or the Borrower may
take or refrain from taking with respect to the Senior Indebtedness, including
any amendments thereto, shall affect the provisions of this Subordination
Agreement or the obligations of the Subordinated Agent or the Subordinated
Lender hereunder. Any waiver or amendment hereunder must be evidenced by a
signed writing of the party to be bound thereby, and shall only be effective in
the specific instance. This Subordination Agreement shall be governed by and
construed in accordance with the laws of the State of New York. The headings in
this Subordination Agreement are for convenience of reference only, and shall
not alter or otherwise affect the meaning hereof.
          4. Representations and Warranties.
          (a) Each Subordinated Lender severally represents and warrants to the
Senior Agent and the Senior Lenders that the Subordinated Lender is the holder
of the Subordinated Indebtedness. Each Subordinated Lender agrees that it shall
not (i) assign or transfer any of the

10



--------------------------------------------------------------------------------



 



Subordinated Indebtedness, its rights under this Agreement or its rights under
any Subordinated Security Document without the prior written consent of the
Senior Agent and the Senior Lenders (which consent shall not be unreasonably
withheld), (ii) exercise any right of set-off or convert any Subordinated
Indebtedness to equity, or (iii) agree to any amendment to the Subordinated Loan
Agreement or the Subordinated Security Documents, in any event without the
written consent of the Senior Agent and the Senior Lenders. The Subordinated
Agent and each Subordinated Lender warrants to the Senior Agent and the Senior
Lenders that it has full right, power and authority to enter into this
Subordination Agreement and, to the extent it is an Senior Agent or trustee for
other parties, that this Subordination Agreement shall fully bind all such other
parties.
          (b) Each Senior Lender severally represents and warrants to the
Subordinated Agent and Subordinated Lenders that it is the holder of Senior
Indebtedness. The Senior Agent and each Senior Lender further warrants to the
Subordinated Agent and the Subordinated Lenders that it has full right, power
and authority to enter into this Subordination Agreement and, to the extent the
Senior Lender is an Senior Agent or trustee for other parties, that this
Subordination Agreement shall fully bind all such other parties.
          5. Proceedings. ANY JUDICIAL PROCEEDING BROUGHT BY OR AGAINST THE
SUBORDINATED AGENT OR ANY SUBORDINATED LENDER WITH RESPECT TO THIS OR ANY
RELATED AGREEMENT MAY BE BROUGHT IN ANY COURT OF COMPETENT JURISDICTION IN THE
SUPREME COURT OF THE STATE OF NEW YORK, ANY FEDERAL DISTRICT COURT WITHIN THE
STATE OF NEW YORK, OR ELSEWHERE AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT
THE SUBORDINATED AGENT, EACH SUBORDINATED LENDER, THE SENIOR AGENT, AND EACH
SENIOR LENDER ACCEPT FOR THEMSELVES AND IN CONNECTION WITH THEIR PROPERTIES,
GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID
COURTS, AND IRREVOCABLY AGREE TO BE BOUND BY ANY FINAL JUDGMENT RENDERED THEREBY
IN CONNECTION WITH THIS AGREEMENT. NOTHING HEREIN SHALL AFFECT THE RIGHT TO
SERVE PROCESS IN ANY MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHTS OF THE
SENIOR AGENT AND THE SENIOR LENDERS TO BRING PROCEEDINGS AGAINST THE
SUBORDINATED AGENT AND/OR ANY SUBORDINATED LENDER IN ANY COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY THE SUBORDINATED AGENT AND/OR ANY
SUBORDINATED LENDER AGAINST THE SENIOR AGENT AND/OR ANY SENIOR LENDER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER OR CLAIM IN ANY WAY ARISING OUT OF, RELATED
TO OR CONNECTED WITH THIS AGREEMENT OR ANY RELATED AGREEMENT, SHALL BE BROUGHT
ONLY IN A COURT LOCATED IN THE CITY OF NEW YORK, STATE OF NEW YORK. THE
SUBORDINATED LENDER EACH WAIVES ANY OBJECTION TO JURISDICTION AND VENUE OF ANY
ACTION INSTITUTED HEREUNDER AND SHALL NOT ASSERT ANY DEFENSE BASED ON LACK OF
JURISDICTION OR VENUE OR BASED UPON FORUM NON CONVENIENS.

11



--------------------------------------------------------------------------------



 



          6. Waiver Of Jury Trial. EACH CREDITOR HEREBY EXPRESSLY WAIVES ANY
RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
(A) ARISING UNDER THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH, OR (B) IN ANY WAY CONNECTED WITH
OR RELATED OR INCIDENTAL TO THE DEALINGS OF ANY CREDITOR OR ANY OF THEM WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED BY THEM IN CONNECTION HEREWITH, OR THE TRANSACTIONS
RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE AND EACH CREDITOR
HEREBY AGREES AND CONSENTS THAT ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
SHALL BE DECIDED BY COURT TRIAL WITHOUT JURY, AND THAT ANY OF THEM MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THEIR CONSENT TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

12



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the undersigned have entered into this Agreement
as of the date above first written.

            DVB BANK NV,
as Senior Agent
      By:   /s/ Matthew R. Cooley         Name:   Matthew R. Cooley       
Title:   Attorney-in-Fact        DVB BANK NV,
as Subordinated Agent
      By:   /s/ Matthew R. Cooley         Name:   Matthew R. Cooley       
Title:   Attorney-in-Fact        RIGDON MARINE CORPORATION,
as Borrower
      By:   /s/ Bruce A. Streeter         Name:   Bruce A. Streeter       
Title:   Chairman and CEO   

 



--------------------------------------------------------------------------------



 



         

            DVB BANK NV,
as Subordinated Lender
      By:   /s/ Matthew R. Cooley         Name:   Matthew R. Cooley       
Title:   Attorney-in-Fact     

2